
	

114 S2493 IS: To expand eligibility for hospital care and medical services under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 to include veterans who are age 75 or older, and for other purposes.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2493
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2016
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To expand eligibility for hospital care and medical services under section 101 of the Veterans
			 Access, Choice, and Accountability Act of 2014 to include veterans who are
			 age 75 or older, and for other purposes.
	
	
 1.Expansion of eligibility under the Choice Program to include veterans age 75 or olderSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking ; or and inserting a semicolon; (2)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)is age 75 or older.
					.
			
